Case 12h Cy1GE22-NME Beeument 29-1 rikiledDsQzelpRage drof 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

SAKAB SAUDI HOLDING COMPANY,

Plaintiff,

Case No. 1:21-cv-10529-NMG
Vv.

SAAD KHALID S AL JABRI,

KHALID SAAD KHALID AL JABRI,

MOHAMMED SAAD KH AL JABRI,

NEW EAST (US) INC.,

NEW EAST 804 805 LLC,

NEW EAST BACK BAY LLC,
Defendants.

Nee Ne NS NS eS eS

 

 

Considering the Motion to Extend Deadlines for Briefing on Remand Motion:
IT IS HEREBY ORDERED that said Motion is GRANTED.
1. Defendants’ opposition shall be filed on or before June 10, 2021.

2. Plaintiff's reply memorandum shall be filed on or before June 24, 2021.

Dated: April 28 , 2021

Boston, Massachusetts

7 (athrewh Ny rte,

Judge Nathaniel M. Gorton
United States District Judge
